Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to the amendment filed 04/20/2021, the claims 1-20 are pending in this application as result of new additional claims 19-20.
Response to Arguments
Applicant's arguments about the 35 U.S.C 101 filed 04/20/2021 have been fully considered but they are persuasive.  The previous office action are withdrawn.
Applicant’s arguments with respect to claim(s) 1-18 with respect to 35 U.S.C 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 19-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sadavarte et al. (U.S. Pub. 2019/0370128 A1).
With respect to claim 1, Sadavarte et al. discloses a method, comprising: 
identifying , by a computing device, one or more storage volumes in response to an application programming interface (API) call from a volume manager device (i.e., “addition to block IO functions, the configuration 701 supports IO of any form (e.g., block IO, streaming IO, packet-based IO, HTTP traffic, etc.) through either or both of a user interface (UI) handler such as UI IO handler 740 and/or through any of a range of application programming interfaces (APIs), possibly through the shown API IO manager 745.”(0100));
determining, by the computing device, a message processing operation for one or more control messages in a stored inbound queue, wherein one or more control messages are associated with the one or more storage volumes (i.e., “each portion of the respective vDisk data is stored on physical media within the storage pool 106.sub.0 and is managed by a vDisk manager 110b using at least a vDisk write queue(s)” (0035) or “Snapshot events can be identified in response to various events, e.g. the expiration of a timer, upon a scheduled time, in a circular manner where a queue has entries for all snapshot consistency groups for snapshots that will be serially generated, in response to a user input, in response to a specified event, or any combination thereof”(0040)); 
comparing, by the computing device, a current snapshot of the one or more storage volumes with a previously-stored snapshot for the one or more storage volumes to identify one or more changes to the one or more storage volumes, wherein the one or more storage volumes are maintained on one or more data storage devices and store files and directories associated with a filesystem (i.e., “A subsequent snapshot, captured at a later point in time, comprises a difference set where the subsequent snapshot includes a copy of all data generated or modified since the previous snapshot was captured. Furthermore, in some embodiments each snapshot may comprise a list of objects and a reference to a previous snapshot, where the current snapshot comprises the combination of all previous snapshots and the current snapshot. In some embodiments, the snapshot(s) may comprise one or more vectors corresponding to the consistency group stored separately or together” (0038)); and 
i.e., “a snapshot(s) is generated at 206 without quiescing applications--instead the write complete response messages are disabled. For example, the vDisk manager(s) 110b disables corresponding write response messages for corresponding vDisk write queues and the backup manager 110a provides for generation of the corresponding snapshots” (0042) and “At 208 the write complete response messages are enabled--e.g. by the backup manager 110a for the corresponding vDisk manage 110b vDisk write queue(s)” (0046) and fig. 2 shows at step 204 that disable write complete response message and step 206 generate Snapshot).
With respect to claim 2, Sadavarte et al. discloses further comprising creating, by the computing device, the current and previously-stored snapshots of the one or more storage (i.e., “A subsequent snapshot, captured at a later point in time, comprises a difference set where the subsequent snapshot includes a copy of all data generated or modified since the previous snapshot was captured. Furthermore, in some embodiments each snapshot may comprise a list of objects and a reference to a previous snapshot, where the current snapshot comprises the combination of all previous snapshots and the current snapshot. In some embodiments, the snapshot(s) may comprise one or more vectors corresponding to the consistency group stored separately or together” (0038)).
With respect to claim 4, Sadavarte et al. discloses further comprising moving, by the computing device, the one or more control messages to an outbound queue when the one or more control messages comprise one or more requests in order to perform the message processing operation (i.e., “the illustration includes write complete response message queues 616a-c and transmission of write complete response messages from the response message queues 612a-c to corresponding write requestors via write complete response message outputs 612a-c. Here, the write complete response messages correspond to A1, B1, and D1 being sent from queues 616a, 616b, and 616c respectively” (0085) or fig. 6C shows message output 612a, b, c).
With respect to claim 5, Sadavarte et al. discloses wherein the one or more changesare broadcast in a compatible format (0101 explains formatted fit into byte or work and 0104 explains compatible format to any storage area).  
With respect to claim 6, Sadavarte et al. discloses the method as set forth in claim 2, further comprising propagating, by the computing device, metadata associated with the created current snapshot to the volume manager device, wherein the metadata comprises one or more file attributes for one or more of the files that are associated with the one or more changes and stored in the one or more storage volumes (i.e., “Metadata may be used to map the vDisks to the underlying physical storage devices. For instance, for each consistency group, a snapshot having one or more subsets corresponding to each vDisk is generated. In some embodiments, the snapshot may comprise a copy of the data representing the vDisk, a list of blocks or storage locations that comprise the data of the vDisk, a vector representing the sequence control number (SCN) numbers that make up the snapshot, or metadata representing the vDisk, or any combination thereof”(0044)).  
With respect to claim 19, Sadavarte et al. discloses wherein the processor is further configured to execute the machine executable code to further cause the processor to obtain the previously-stored snapshot from the memory ((i.e., “A subsequent snapshot, captured at a later point in time, comprises a difference set where the subsequent snapshot includes a copy of all data generated or modified since the previous snapshot was captured. Furthermore, in some embodiments each snapshot may comprise a list of objects and a reference to a previous snapshot, where the current snapshot comprises the combination of all previous snapshots and the current snapshot. In some embodiments, the snapshot(s) may comprise one or more vectors corresponding to the consistency group stored separately or together” (0038) or step 308-308 at fig. 3).
With respect to claim 20, Sadavarte et al. discloses wherein the broadcast of the one or more changes facilitates creation by the volume manager device of a newly added volume with the one or more changes (fig. 3 shows step 308 transmit start snapshot process message and corresponding process ID(s))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is reject under 35 U.S.C 103(a) as being unpatentable over Sadavarte et al. (U.S. Pub. 2019/0370128 A1). in view of Waltz et al. (U.S. Pub. 2019/0124141 A1)
With respect to claim 3, Sadavarte et al. disclose all limitations recited in claim 1 except for wherein the one or more control messages are in a JavaScript Object Notation (JSON) format.  However, Waltz et al. disclose wherein the one or more control messages are in a JavaScript Object Notation (JSON) format (i.e., “each user system 12 may send and receive HTTP messages where a header of each message includes various operating parameters and the body of the such messages may include hypertext markup language (HTML), extensible markup language (XML), JavaScript Object Notation (JSON),” (0030)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use Json in order to easy and fast to manage the message 
With respect to claims 7-18, claims 7-18 are rejected as claims 1-6 above since the claims 7-18 are similar with set of claims 1-6 but different form.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             May 17, 2021